DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 6,761,039 B1) and in view of Yoho (US 6,651,455 B1) and further in view of Mothfar (US 9,612,026 B2) and Rohrer (US 6,749,743 B1) and Dobmeier (US 2005/0166614 A1).
In regards to claim 1, Gray discloses a water-cooling system for an air conditioning unit (spraying condensate onto condensing coil, see fig2. and abstract), the system comprising: a mist distribution system (30, 32, 34, 36, see figs. 2-3), the mist distribution system for spraying a mist on the air conditioning unit (condensate mist sprayed onto the condensing coil 22, see fig. 2 and col. 3, line 66 – col. 4, line 7), the mist distribution system having a first arm, a second arm, a third arm, a fourth arm 
	However, Gray does not explicitly teach that the submersible pump is at least partially within the liquid reservoir; a solar panel for supplying converted sun energy into electrical energy to the pump; and when the liquid reservoir being at a predetermined level, the input ports receive the water for the submersible pump outputting the water to the output hose.
Yoho teaches a liquid reservoir (reservoir 48) as part of water storage unit (48, 54, 62, see figs. 1-2), which has a submersible pump (pump 50, see fig. 1); and when the liquid reservoir being at a predetermined level (depth measured by ball valve 58, see col. 4, lines 18-21), the input ports receive the 
	It would have been obvious to one of skill in the art before the effective filing date of the claimed invention to have provided a liquid reservoir as part of water storage unit with a submersible pump as taught by Yoho in place of the water pump of Gray in order to combine the condensate storage and pump space in order to always keep the pump primed and ready to dissipate heat from the condenser coil and request more condensate/water before the level falls below critical level at the pump. It would have also been obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the operation of the pump at the liquid reservoir in the system of Gray by receiving the water at the input ports for the submersible pump outputting the water to the output hose when the liquid reservoir being at a predetermined level as taught by Yoho in order to conserve the water by recirculating and intermittently supply the water.
Gray also does not explicitly teach a solar panel, the solar panel for supplying converted sun energy into electrical energy to the submersible pump.
However, Mothfar teaches a solar panel (55), the solar panel for supplying converted sun energy into electrical energy to the pump (33) of a misting assembly (30, see fig. 2 and col. 4, lines 45-49; and col. 5, lines 1-5). 
It would have been obvious to one of skill in the art before the effective filing date of the claimed invention to have provided a solar panel, the solar panel for supplying converted sun energy into electrical energy to the pump as taught by Mothfar in the system of Gray as modified to power the submersible pump in order to reduce the load on the grid and to conserve energy during misting process.
Gray also does not explicitly teach intake port at a bottom end of the pump and condensation drain collecting water from an air conditioner to be supplied to a storage unit.
However, Rohrer teaches intake ports (17) at a bottom end of the pump (16, see fig. 2 and col. 5, lines 23-27) and output extending from an upper end of the pump (outlet 18 extending from the top of pump 16, see fig. 2) .
It would have been obvious to one of skill in the art before the effective filing date of the claimed invention to have provided intake ports at the bottom of the pump as taught by Rohrer at the bottom on the submersible pump of Gray as modified in order to always keep the pump primed even with smallest amount of accumulated water.
Gray also does not explicitly teach condensation drain collecting water from an air conditioner to be supplied to a storage unit.
However, Dobmeier teaches a condensation drain for collecting water from an air conditioner component (condensate pan 60 collecting condensate 58 from evaporator 28, see figs. 3, 1, and paragraph 24) and water from the air conditioner supplied to a collection pan (82, see fig. 3 and paragraph 30).
It would have been obvious to one of skill in the art before the effective filing date of the claimed invention to have provided condensation drain for collecting water from an air conditioner to be supplied to a storage unit as taught by Dobmeier between the coil and the reservoir in the system of Gray as modified in order to collect the condensate near the evaporator to prevent from falling over other refrigerant pipes and refrigeration cycle equipment.

In regards to claim 8, Gray teaches that the liquid reservoir being replenished by a condensation drain of the air condition unit (via drain 26 and condensate collector 24, which supplies condensate collected from coil 16 to the pump 28, see fig. 1 and col. 3, lines 33-46).

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Yoho and Mothfar and Rohrer and Dobmeier as applied to claim 1 above and further in view of Payton (US 2008/0104980 A1).
In regards to claims 2-5, Gray does not explicitly teach that the first arm, the second arm, the third arm and the fourth arm being made of PVC piping.
However, Payton discloses that the first arm, the second arm, the third arm and the fourth arm being made of PVC piping (made of plastic, see paragraph 41).
It would have been obvious to one of skill in the art before the effective filing date of the claimed invention to have made the distribution system including first, second, third and fourth arms of Gray as modified of PVC piping based on the teaching of the first arm, the second arm, the third arm and the fourth arm being made of PVC piping as taught by Payton in order to keep the maintenance cost of the distribution system very low and take advantage of the low rate of heat transfer rate of PVC piping.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Yoho and Mothfar and Rohrer and Dobmeier as applied to claim 1 above and further in view of Jensen (US 7,441,412 B2).
In regards to claim 6, Gray does not explicitly teach a plurality of footings, the plurality of footing being coupled to each of the plurality of legs.
However, Jensen teach a plurality of footings (62a, 62b), the plurality of footing being coupled to each of the plurality of legs (via 63, see figs. 3 and 2b and col. 5, lines 25-43).
It would have been obvious to one of skill in the art before the effective filing date of the claimed invention to have provided a plurality of footings, the plurality of footing being coupled to each of the plurality of legs as taught by Jensen at the bottom of the plurality of legs of the distribution system of Gray as modified in order to hold the posts in generally upright position (see col. 5, lines 29-31, Jensen).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Yoho and Mothfar and Rohrer and Dobmeier as applied to claim 1 above and further in view of Oldham (US 4,011,162 A).
In regards to claim 7, Gray does not explicitly teach a float, the float being for determining a condition of the liquid reservoir; and the float being coupled to the submersible pump, such that the condition of the liquid reservoir is compared to the predetermined level to actuate the submersible pump.
However, Yoho teaches a float (58); and Oldham teaches a float (37), the float being for determining a condition of the liquid reservoir (maintaining a predetermined level L, see col 5, lines 40-56); and the float being coupled to the submersible pump (via the discharge pipe 31 and guide 34, see fig. 1), such that the condition of the liquid reservoir (level L) is compared to the predetermined level to actuate the submersible pump (pump 30 operated at selective intervals to allow the reservoir to raise the level of liquid in the reservoir, see col. 7, lines 44-54).
It would have been obvious to one of skill in the art before the effective filing date of the claimed invention to have provided a float, the float being for determining a condition of the liquid reservoir; and the float being coupled to the submersible pump, such that the condition of the liquid reservoir is compared to the predetermined level to actuate the submersible pump as taught by Oldham to modify the water storage unit of Gray as modified in order to conserve the water by intermittently recirculating the water.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Yoho and Mothfar and Rohrer and Dobmeier as applied to claim 1 above and further in view of Spanger (US 2005/0138939 A1).
In regards to claim 9, Gray does not explicitly teach an overflow switch, the overflow switch for actuating or de-actuating the submersible pump preventing backup of the liquid reservoir.
However, Spanger teaches an overflow switch, the overflow switch (30, 90) for actuating or de-actuating the pump preventing backup of the liquid reservoir (see paragraphs 28-29, 37).
It would have been obvious to one of skill in the art before the effective filing date of the claimed invention to have provided an overflow switch, the overflow switch for actuating or de-actuating the pump preventing backup of the liquid reservoir as taught by Spanger for actuating the submersible pump 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim 1 is now rejected over Gray in view of Yoho and further in view Mothfar and Rohrer and Dobmeier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MERAJ A SHAIKH/Examiner, Art Unit 3763